                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     ASUS COMPUTER INTERNATIONAL, et                    Case No. 15-cv-01716-BLF
                                         al.,
                                   8
                                                        Plaintiffs,                         OMNIBUS ORDER RE: SEALING
                                   9                                                        MOTIONS AT ECF 318 AND ECF 319
                                                 v.
                                  10                                                        [Re: ECF 318, 319]
                                         INTERDIGITAL, INC., et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Before the Court are Plaintiffs’ administrative motions to file under seal portions of their

                                  14   opposition brief and exhibits, and reply brief and exhibits, in connection with the parties’ motions

                                  15   for summary judgment. ECF 318, 319. For the reasons stated below, Plaintiffs’ motions are

                                  16   GRANTED.

                                  17     I.   LEGAL STANDARD
                                  18          “Historically, courts have recognized a ‘general right to inspect and copy public records

                                  19   and documents, including judicial records and documents.’” Kamakana v. City & Cty. Of

                                  20   Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435

                                  21   U.S. 589, 597 & n. 7 (1978)). Accordingly, when considering a sealing request, “a ‘strong

                                  22   presumption in favor of access’ is the starting point.” Id. (quoting Foltz v. State Farm Mut. Auto.

                                  23   Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003)). Parties seeking to seal judicial records relating to

                                  24   motions that are “more than tangentially related to the underlying cause of action” bear the burden

                                  25   of overcoming the presumption with “compelling reasons” that outweigh the general history of

                                  26   access and the public policies favoring disclosure. Ctr. for Auto Safety v. Chrysler Grp., 809 F.3d

                                  27   1092, 1099 (9th Cir. 2016); Kamakana, 447 F.3d at 1178–79.

                                  28          However, “while protecting the public’s interest in access to the courts, we must remain
                                   1   mindful of the parties’ right to access those same courts upon terms which will not unduly harm

                                   2   their competitive interest.” Apple Inc. v. Samsung Elecs. Co., Ltd., 727 F.3d 1214, 1228–29 (Fed.

                                   3   Cir. 2013). Records attached to motions that are “not related, or only tangentially related, to the

                                   4   merits of a case” therefore are not subject to the strong presumption of access. Ctr. for Auto

                                   5   Safety, 809 F.3d at 1099; see also Kamakana, 447 F.3d at 1179 (“[T]he public has less of a need

                                   6   for access to court records attached only to non-dispositive motions because those documents are

                                   7   often unrelated, or only tangentially related, to the underlying cause of action.”). Parties moving

                                   8   to seal the documents attached to such motions must meet the lower “good cause” standard of

                                   9   Rule 26(c). Kamakana, 447 F.3d at 1179 (internal quotations and citations omitted). This

                                  10   standard requires a “particularized showing,” id., that “specific prejudice or harm will result” if the

                                  11   information is disclosed. Phillips ex rel. Estates of Byrd v. Gen. Motors Corp., 307 F.3d 1206,

                                  12   1210–11 (9th Cir. 2002); see Fed. R. Civ. P. 26(c). “Broad allegations of harm, unsubstantiated by
Northern District of California
 United States District Court




                                  13   specific examples of articulated reasoning” will not suffice. Beckman Indus., Inc. v. Int’l Ins. Co.,

                                  14   966 F.2d 470, 476 (9th Cir. 1992). A protective order sealing the documents during discovery

                                  15   may reflect the court’s previous determination that good cause exists to keep the documents

                                  16   sealed, see Kamakana, 447 F.3d at 1179–80, but a blanket protective order that allows the parties

                                  17   to designate confidential documents does not provide sufficient judicial scrutiny to determine

                                  18   whether each particular document should remain sealed. See Civ. L.R. 79-5(d)(1)(A) (“Reference

                                  19   to a stipulation or protective order that allows a party to designate certain documents as

                                  20   confidential is not sufficient to establish that a document, or portions thereof, are sealable.”).

                                  21          In addition to making particularized showings of good cause, parties moving to seal

                                  22   documents must comply with the procedures established by Civ. L.R. 79-5. Pursuant to Civ. L.R.

                                  23   79-5(b), a sealing order is appropriate only upon a request that establishes the document is

                                  24   “sealable,” or “privileged or protectable as a trade secret or otherwise entitled to protection under

                                  25   the law.” “The request must be narrowly tailored to seek sealing only of sealable material, and

                                  26   must conform with Civil L.R. 79-5(d).” Civ. L.R. 79-5(b). In part, Civ. L.R. 79-5(d) requires the

                                  27   submitting party to attach a “proposed order that is narrowly tailored to seal only the sealable

                                  28   material” which “lists in table format each document or portion thereof that is sought to be
                                                                                          2
                                   1   sealed,” Civ. L.R. 79-5(d)(1)(b), and an “unredacted version of the document” that indicates “by

                                   2   highlighting or other clear method, the portions of the document that have been omitted from the

                                   3   redacted version.” Civ. L.R. 79-5(d)(1)(d). “Within 4 days of the filing of the Administrative

                                   4   Motion to File Under Seal, the Designating Party must file a declaration as required by subsection

                                   5   79-5(d)(1)(A) establishing that all of the designated material is sealable.” Civ. L.R. 79-5(e)(1).

                                   6    II.     DISCUSSION
                                   7            The Court has reviewed Plaintiffs’ sealing motions and the declarations of the designating

                                   8   parties submitted in support thereof. The Court finds that the parties have articulated compelling

                                   9   reasons to seal certain portions of the submitted documents. The proposed redactions are

                                  10   generally narrowly tailored. The Court’s rulings on the sealing requests are set forth in the tables

                                  11   below.

                                  12         A. ECF 318 (Plaintiffs’ Motion as to Plaintiffs’ Opposition and Exhibits)
Northern District of California
 United States District Court




                                  13     ECF Document to be Sealed:            Result                      Reasoning
                                         No.
                                  14     318-4     Exhibit A to Sealing      GRANTED as to              Contains confidential information
                                  15               Declaration               highlighted portions by    relating to the parties’ licensing
                                                                             the designating parties.   negotiation communications.
                                  16                                                                    Franzinger Decl. ¶ 2 at ECF 318-
                                                                                                        1. Disclosure of such information
                                  17                                                                    would harm Plaintiffs. Id.
                                  18                                                                    Contains confidential information
                                  19                                                                    relating to Defendants’ licenses
                                                                                                        with third parties. Rees Decl. ¶ 4,
                                  20                                                                    ECF 273. Disclosure of such
                                                                                                        information would cause harm to
                                  21                                                                    Defendants, the designating party.
                                                                                                        Id.
                                  22
                                         318-5     Exhibit B                 GRANTED.                   Contains confidential information
                                  23                                                                    relating to the parties’ arbitration
                                                                                                        proceedings. Franzinger Decl. ¶ 3
                                  24                                                                    at ECF 318-1.
                                  25     318-6     Exhibit C                 GRANTED.                   Contains confidential information
                                                                                                        relating to the parties’ arbitration
                                  26                                                                    proceedings. Franzinger Decl. ¶ 4
                                  27                                                                    at ECF 318-1.
                                         318-7     Exhibit D                 GRANTED.                   Contains confidential information
                                  28
                                                                                         3
                                   1   ECF     Document to be Sealed:            Result                        Reasoning
                                       No.
                                   2                                                               relating to the parties’ arbitration
                                   3                                                               proceedings. Franzinger Decl. ¶ 5
                                                                                                   at ECF 318-1.
                                   4   318-9   Exhibit E                GRANTED as to              Contains confidential information
                                   5                                    highlighted portions by    relating to the parties’ licensing
                                                                        the designating parties.   negotiation communications.
                                   6                                                               Franzinger Decl. ¶ 6 at ECF
                                                                                                   318-1.
                                   7
                                       318-10 Exhibit F                 GRANTED.                   Contains confidential information
                                   8                                                               relating to the parties’ arbitration
                                                                                                   proceedings. Franzinger Decl. ¶ 7
                                   9                                                               at ECF 318-1.
                                  10   318-11 Exhibit G                 GRANTED.                   Contains confidential information
                                                                                                   relating to the parties’ arbitration
                                  11                                                               proceedings. Franzinger Decl. ¶ 8
                                                                                                   at ECF 318-1.
                                  12
Northern District of California




                                       318-12 Exhibit H                 GRANTED.                   Contains confidential information
 United States District Court




                                  13                                                               relating to the parties’ arbitration
                                                                                                   proceedings. Franzinger Decl. ¶ 9
                                  14                                                               at ECF 318-1.
                                  15   318-13 Exhibit I                 GRANTED.                   Contains confidential information
                                                                                                   relating to the parties’ arbitration
                                  16                                                               proceedings. Franzinger Decl. ¶
                                                                                                   10 at ECF 318-1.
                                  17
                                       318-14 Exhibit J                 GRANTED.                   Contains confidential information
                                  18                                                               relating to Defendants’ licenses
                                                                                                   with third parties. Rees Decl. ¶
                                  19
                                                                                                   13, ECF 273. Disclosure of such
                                  20                                                               information would cause harm to
                                                                                                   Defendants, the designating party.
                                  21                                                               Id.
                                  22   318-16 Exhibit K                 GRANTED as to              Contains confidential and highly
                                                                        highlighted portions by    sensitive information relating to
                                  23                                    the designating parties.   the parties’ licensing negotiation
                                                                                                   communications. Franzinger
                                  24                                                               Decl. ¶ 12 at ECF 318-1.
                                  25
                                                                                                   Contains confidential information
                                  26                                                               relating to Defendants’ licenses
                                                                                                   with third parties. Rees Decl. ¶
                                  27                                                               14, ECF 273. Disclosure of such
                                                                                                   information would cause harm to
                                  28
                                                                                   4
                                   1   ECF     Document to be Sealed:            Result                        Reasoning
                                       No.
                                   2                                                               Defendants, the designating party.
                                   3                                                               Id.
                                       318-18 Exhibit L                 GRANTED as to              Contains confidential information
                                   4                                    highlighted portions by    relating to Defendants’ licenses
                                   5                                    the designating parties.   with third parties. Rees Decl. ¶
                                                                                                   15, ECF 273. Disclosure of such
                                   6                                                               information would cause harm to
                                                                                                   Defendants, the designating party.
                                   7                                                               Id.
                                   8   318-19 Exhibit M                 GRANTED.                   Contains confidential information
                                                                                                   relating to Defendants’ licenses
                                   9                                                               with third parties. Rees Decl. ¶
                                                                                                   16, ECF 273. Disclosure of such
                                  10                                                               information would cause harm to
                                  11                                                               Defendants, the designating party.
                                                                                                   Id.
                                  12   318-20 Exhibit N                 GRANTED.                   Contains confidential information
Northern District of California
 United States District Court




                                  13                                                               relating to Defendants’ licenses
                                                                                                   with third parties. Rees Decl. ¶
                                  14                                                               17, ECF 273. Disclosure of such
                                                                                                   information would cause harm to
                                  15                                                               Defendants, the designating party.
                                                                                                   Id.
                                  16
                                       318-21 Exhibit O                 GRANTED.                   Contains confidential information
                                  17                                                               relating to the parties’ arbitration
                                                                                                   proceedings. Franzinger Decl. ¶
                                  18                                                               16 at ECF 318-1.
                                  19   318-22 Exhibit P                 GRANTED.                   Contains confidential information
                                                                                                   relating to the parties’ licensing
                                  20                                                               negotiation communications.
                                  21                                                               Franzinger Decl. ¶ 17 at ECF 318-
                                                                                                   1. Disclosure of such information
                                  22                                                               would harm Plaintiffs. Id.

                                  23   318-23 Exhibit Q                 GRANTED.                   Contains confidential information
                                                                                                   relating to the parties’ licensing
                                  24                                                               negotiation communications.
                                                                                                   Franzinger Decl. ¶ 18 at ECF 318-
                                  25                                                               1. Disclosure of such information
                                                                                                   would harm Plaintiffs. Id.
                                  26
                                       318-25 Exhibit R                 GRANTED as to              Contains confidential information
                                  27                                    highlighted portions by    relating to the parties’ licensing
                                                                        the designating parties.   negotiation communications.
                                  28
                                                                                   5
                                   1   ECF     Document to be Sealed:            Result                       Reasoning
                                       No.
                                   2                                                               Franzinger Decl. ¶ 19 at ECF 318-
                                   3                                                               1.
                                       318-26 Exhibit S                 GRANTED.                   Contains confidential information
                                   4                                                               relating to the parties’ licensing
                                   5                                                               negotiation communications.
                                                                                                   Franzinger Decl. ¶ 20 at ECF 318-
                                   6                                                               1. Disclosure of such information
                                                                                                   would harm Plaintiffs. Id.
                                   7
                                       318-27 Exhibit T                 GRANTED.                   Contains confidential information
                                   8                                                               relating to the parties’ licensing
                                                                                                   negotiation communications.
                                   9                                                               Franzinger Decl. ¶ 21 at ECF 318-
                                                                                                   1. Disclosure of such information
                                  10                                                               would harm Plaintiffs. Id.
                                  11   318-28 Exhibit U                 GRANTED.                   Contains confidential information
                                                                                                   relating to Defendants’ licenses
                                  12                                                               with third parties. Rees Decl. ¶
Northern District of California
 United States District Court




                                  13                                                               24, ECF 273. Disclosure of such
                                                                                                   information would cause harm to
                                  14                                                               Defendants, the designating party.
                                                                                                   Id.
                                  15
                                       318-29 Exhibit V                 GRANTED.                   Contains confidential information
                                  16                                                               relating to the parties’ licensing
                                                                                                   agreement. Franzinger Decl. ¶ 23
                                  17                                                               at ECF 318-1.
                                  18   318-31 Exhibit W                 GRANTED as to              Contains confidential information
                                                                        highlighted portions by    relating to plaintiffs’ pricing
                                  19                                    the designating parties.   strategies and the parties’
                                                                                                   negotiations. Franzinger Decl. ¶
                                  20                                                               24 at ECF 318-1. Disclosure of
                                  21                                                               such information would harm
                                                                                                   Plaintiffs. Id.
                                  22   318-33 Exhibit X                 GRANTED as to              Contains confidential information
                                  23                                    highlighted portions by    relating to the parties’ licensing
                                                                        the designating parties.   negotiation communications.
                                  24                                                               Franzinger Decl. ¶ 25 at ECF 318-
                                                                                                   1. Disclosure of such information
                                  25                                                               would harm Plaintiffs. Id.
                                  26                                                               Contains confidential information
                                  27                                                               relating to Defendants’ licenses
                                                                                                   with third parties. Rees Decl. ¶
                                  28                                                               27, ECF 273. Disclosure of such
                                                                                   6
                                   1   ECF     Document to be Sealed:            Result                        Reasoning
                                       No.
                                   2                                                               information would cause harm to
                                   3                                                               Defendants, the designating party.
                                                                                                   Id.
                                   4   318-34 Exhibit Y                 GRANTED.                   Contains confidential information
                                   5                                                               relating to Defendants’ licenses
                                                                                                   with third parties. Rees Decl. ¶
                                   6                                                               28, ECF 273. Disclosure of such
                                                                                                   information would cause harm to
                                   7                                                               Defendants, the designating party.
                                                                                                   Id.
                                   8
                                       318-35 Exhibit Z                 GRANTED.                   Contains confidential information
                                   9                                                               relating to Defendants’ licenses
                                                                                                   with third parties. Rees Decl. ¶
                                  10                                                               29, ECF 273. Disclosure of such
                                  11                                                               information would cause harm to
                                                                                                   Defendants, the designating party.
                                  12                                                               Id.
Northern District of California
 United States District Court




                                  13   318-36 Exhibit AA                GRANTED.                   Contains confidential information
                                                                                                   relating to Defendants’ licenses
                                  14                                                               with third parties. Rees Decl. ¶
                                                                                                   30, ECF 273. Disclosure of such
                                  15                                                               information would cause harm to
                                                                                                   Defendants, the designating party.
                                  16                                                               Id.
                                  17   318-38 Exhibit BB                GRANTED as to              Contains confidential information
                                                                        highlighted portions by    relating to the parties’ licensing
                                  18                                    the designating parties.   agreements. Rees Decl. ¶ 31, ECF
                                  19                                                               273. Id.
                                       318-40 Exhibit CC                GRANTED as to              Contains confidential information
                                  20                                    highlighted portions by    relating to the parties’ licensing
                                  21                                    the designating parties.   negotiations. Rees Decl. ¶ 32,
                                                                                                   ECF 273. Id.
                                  22   318-42 Exhibit DD                GRANTED as to              Contains confidential information
                                  23                                    highlighted portions by    relating to parties’ licensing
                                                                        the designating parties.   agreement. Franzinger Decl. ¶ 31
                                  24                                                               at ECF 318-1. Disclosure of such
                                                                                                   information would harm Plaintiffs.
                                  25                                                               Id.
                                  26   318-44 Exhibit EE                GRANTED as to              Contains confidential information
                                                                        highlighted portions by    relating to parties’ licensing
                                  27                                    the designating parties.   agreement. Franzinger Decl. ¶ 32
                                                                                                   at ECF 318-1. Disclosure of such
                                  28
                                                                                   7
                                   1   ECF     Document to be Sealed:            Result                        Reasoning
                                       No.
                                   2                                                               information would harm Plaintiffs.
                                   3                                                               Id.
                                       318-45 Exhibit FF                GRANTED.                   Contains confidential information
                                   4                                                               relating to the parties’ licensing
                                   5                                                               negotiation communications.
                                                                                                   Franzinger Decl. ¶ 33 at ECF 318-
                                   6                                                               1. Disclosure of such information
                                                                                                   would harm Plaintiffs. Id.
                                   7
                                       318-46 Exhibit GG                GRANTED.                   Contains confidential information
                                   8                                                               relating to parties’ licensing
                                                                                                   agreement. Franzinger Decl. ¶ 34
                                   9                                                               at ECF 318-1. Disclosure of such
                                                                                                   information would harm Plaintiffs.
                                  10                                                               Id.
                                  11   318-47 Exhibit HH                GRANTED.                   Contains confidential information
                                                                                                   relating to Defendants’ licenses
                                  12                                                               with third parties. Rees Decl. ¶
Northern District of California
 United States District Court




                                  13                                                               36, ECF 273. Disclosure of such
                                                                                                   information would cause harm to
                                  14                                                               Defendants, the designating party.
                                                                                                   Id.
                                  15

                                  16
                                           B. ECF 319 (Plaintiffs’ Motion as to Plaintiffs’ Reply and Exhibits)
                                  17
                                       ECF Document to be Sealed:            Result                     Reasoning
                                  18   No.

                                  19   319-4   Exhibit A                GRANTED as to              Contains confidential information
                                                                        highlighted portions by    relating to the parties’ licensing
                                  20                                    the designating parties.   negotiation communications.
                                                                                                   Franzinger Decl. ¶ 2 at ECF 319-
                                  21                                                               1.
                                  22                                                               Contains confidential information
                                  23                                                               relating to Defendants’ licenses
                                                                                                   with third parties. Rees Decl. ¶ 4,
                                  24                                                               ECF 302. Disclosure of such
                                                                                                   information would cause harm to
                                  25                                                               Defendants, the designating party.
                                                                                                   Id.
                                  26
                                       319-5   Exhibit B                GRANTED as to              Contains confidential information
                                  27                                    highlighted portions by    relating to Defendants’ licenses
                                                                        the designating parties.   with third parties. Rees Decl. ¶ 5,
                                  28
                                                                                   8
                                   1   ECF     Document to be Sealed:            Result                        Reasoning
                                       No.
                                   2                                                               ECF 302. Disclosure of such
                                   3                                                               information would cause harm to
                                                                                                   Defendants, the designating party.
                                   4                                                               Id.

                                   5   319-6   Exhibit C                GRANTED as to              Contains confidential information
                                                                        highlighted portions by    relating to Defendants’ licenses
                                   6                                    the designating parties.   with third parties. Rees Decl. ¶ 6,
                                                                                                   ECF 302. Disclosure of such
                                   7                                                               information would cause harm to
                                                                                                   Defendants, the designating party.
                                   8                                                               Id.
                                   9   319-8   Exhibit D                GRANTED as to              Contains confidential information
                                                                        highlighted portions by    relating to Defendants’ licenses
                                  10                                    the designating parties.   with third parties. Rees Decl. ¶ 7,
                                  11                                                               ECF 302. Disclosure of such
                                                                                                   information would cause harm to
                                  12                                                               Defendants, the designating party.
Northern District of California
 United States District Court




                                                                                                   Id.
                                  13
                                       319-10 Exhibit E                 GRANTED as to              Contains confidential information
                                  14                                    highlighted portions by    relating to Defendants’ license
                                                                        the designating parties.   negotiations with Plaintiffs. Rees
                                  15                                                               Decl. ¶ 8, ECF 302. Disclosure of
                                                                                                   such information would cause
                                  16                                                               harm to Defendants, the
                                  17                                                               designating party. Id.
                                       319-11 Exhibit F                 GRANTED.                   Contains confidential information
                                  18                                                               relating to Defendants’ licenses
                                  19                                                               with third parties. Rees Decl. ¶ 9,
                                                                                                   ECF 302. Disclosure of such
                                  20                                                               information would cause harm to
                                                                                                   Defendants, the designating party.
                                  21                                                               Id.
                                  22   319-13 Exhibit G                 GRANTED as to              Contains confidential information
                                                                        highlighted portions by    relating to Defendants’ internal
                                  23                                    the designating parties.   patent analyses. Rees Decl. ¶ 10,
                                                                                                   ECF 302. Disclosure of such
                                  24                                                               information would cause harm to
                                  25                                                               Defendants, the designating party.
                                                                                                   Id.
                                  26   319-15 Exhibit H                 GRANTED as to              Contains confidential information
                                  27                                    highlighted portions by    relating to the parties’ licensing
                                                                        the designating parties.   negotiation communications.
                                  28                                                               Franzinger Decl. ¶ 9 at ECF 319-
                                                                                   9
                                   1     ECF     Document to be Sealed:               Result                        Reasoning
                                         No.
                                   2                                                                    1.
                                   3
                                                                                                        Contains confidential information
                                   4                                                                    relating to Defendants’ internal
                                                                                                        licensing practices and negotiation
                                   5                                                                    strategies. Rees Decl. ¶ 11, ECF
                                                                                                        302. Disclosure of such
                                   6                                                                    information would cause harm to
                                   7                                                                    Defendants, the designating party.
                                                                                                        Id.
                                   8    319-17 Exhibit I                     GRANTED as to              Contains confidential information
                                   9                                         highlighted portions by    relating to Defendants’ licenses
                                                                             the designating parties.   with third parties. Rees Decl. ¶
                                  10                                                                    12, ECF 302. Disclosure of such
                                                                                                        information would cause harm to
                                  11                                                                    Defendants, the designating party.
                                                                                                        Id.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14   III.   ORDER
                                              For the foregoing reasons, Plaintiffs’ motions at ECF 318 and ECF 319 are GRANTED.
                                  15
                                       The parties need not file lesser redacted versions of the documents, as the respective designating
                                  16
                                       parties have already done so.
                                  17

                                  18
                                              IT IS SO ORDERED.
                                  19

                                  20
                                       Dated: November 1, 2018
                                  21
                                                                                       ______________________________________
                                  22
                                                                                       BETH LABSON FREEMAN
                                  23                                                   United States District Judge

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        10
